         Case 2:20-cv-02299-KJM-KJN Document 3 Filed 01/13/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TYWON WILLIAMS,                                  No. 2:20–cv–2299–KJM–KJN PS

12                        Plaintiff,                      ORDER GRANTING IFP REQUEST AND
                                                          DISMISSING WITH LEAVE TO AMEND
13             v.
                                                          (ECF Nos. 1, 2.)
14       CHIME SOLUTIONS, INC., et al.,
15                        Defendants.
16

17            Plaintiff, who is proceeding without counsel in this action, has filed a complaint (ECF

18   No. 1) and requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 (ECF

19   No. 2).1 Plaintiff’s application in support of the request to proceed in forma pauperis makes the

20   showing required by 28 U.S.C. § 1915. Accordingly, the court grants plaintiff’s request to

21   proceed in forma pauperis.

22            The determination that a plaintiff may proceed in forma pauperis does not complete the

23   required inquiry, however. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case

24   at any time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

25   ///

26   ///

27
     1
      This action proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                     1
     Case 2:20-cv-02299-KJM-KJN Document 3 Filed 01/13/21 Page 2 of 5


 1   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

 2   an immune defendant.

 3   LEGAL STANDARD

 4           A claim may be dismissed because of the plaintiff’s “failure to state a claim upon which

 5   relief can be granted.” See Fed. R. Civ. P. 12(b)(6). A Rule 12(b)(6) dismissal may be based on

 6   the lack of a cognizable legal theory or on the absence of sufficient facts alleged under a

 7   cognizable legal theory. Mollett v. Netflix, Inc., 795 F.3d 1062, 1065 (9th Cir. 2015). In

 8   evaluating whether a pleading states sufficient facts on which to base a claim, all well-pled

 9   factual allegations are accepted as true, Erickson v. Pardus, 551 U.S. 89, 94 (2007), and the

10   complaint must be construed in the light most favorable to the non-moving party, Corrie v.

11   Caterpillar, Inc., 503 F.3d 974, 977 (9th Cir. 2007). The court is not, however, required to accept

12   as true “conclusory [factual] allegations that are contradicted by documents referred to in the

13   complaint,” or “legal conclusions merely because they are cast in the form of factual allegations.”

14   Paulsen v. CNF Inc., 559 F.3d 1061, 1071 (9th Cir. 2009). Thus, to avoid dismissal for failure to

15   state a claim, a complaint must contain more than “naked assertions,” “labels and conclusions,” or

16   “a formulaic recitation of the elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550

17   U.S. 544, 555-57 (2007). Simply, the complaint “must contain sufficient factual matter, accepted

18   as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

19   678 (2009) (citing Twombly, 550 U.S. at 570). Plausibility means pleading “factual content that

20   allows the court to draw the reasonable inference that the defendant is liable for the misconduct
21   alleged.” Id.

22           In addition, Rule 8 of the Federal Rules of Civil Procedure requires pleadings to include:

23   (1) “a short and plain statement of the grounds for the court’s jurisdiction” and (2) “a short and

24   plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

25           Pro se pleadings are to be liberally construed. Hebbe v. Pliler, 627 F.3d 338, 342 & n.7

26   (9th Cir. 2010) (liberal construction appropriate even post–Iqbal). Prior to dismissal, the court is
27   to tell the plaintiff of deficiencies in the complaint and give the plaintiff an opportunity to cure

28   them––if it appears at all possible the defects can be corrected. See Lopez v. Smith, 203 F.3d
                                                         2
     Case 2:20-cv-02299-KJM-KJN Document 3 Filed 01/13/21 Page 3 of 5


 1   1122, 1130-31 (9th Cir. 2000) (en banc). However, if amendment would be futile, no leave to

 2   amend need be given. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir. 1996).

 3   ANALYSIS

 4          Plaintiff’s complaint names four defendants: Chime Solutions, Inc., which might be

 5   plaintiff’s former employer, President Donald Trump, and the companies Apple and LinkedIn.

 6   (ECF No. 1 at 2-3.) Plaintiff alleges that “multiple companies violated [plaintiff’s] privacy and

 7   intellectual property rights” and that President Trump “violated the Civil Rights Acts and

 8   employment discrimination (Race and Disability).” (Id. at 5.) Plaintiff further alleges that Chime

 9   Solutions “violated rights in 2018,” referencing an August 2020 notice of right to sue letter from

10   the Equal Employment Opportunity Commission attached to the complaint. (Id. at 5, 7.) Plaintiff

11   claims that “multiple companies, agencies, government officials, and entities” violated plaintiff’s

12   privacy by “accessing [plaintiff’s] phone and data” without permission; and that when President

13   Trump accessed this information “he stole [plaintiff’s] ideas, copyright.” (Id. at 5.) Plaintiff also

14   references unspecified “work place harassment” and states that plaintiff is living with a disability

15   that has worsened since 2018. (Id. at 5-6.)

16          Plaintiff lists a number of federal statutes as the apparent basis for these claims, including

17   Title VII of the Civil Rights Act of 1964, the Family and Medical Leave Act, and multiple titles

18   of the Americans with Disabilities Act. Plaintiff also refers to “Nationwide Title IX,” “Intelectual

19   Property / Privacy – Data” (sic), and “contracts, rights and royalties copy rights.” (Id. at 4.)

20          Plaintiff’s complaint does not remotely allege sufficient facts to allow the court to discern
21   a particular claim for relief, as required by Rule 8(a). See, e.g., Schmidt v. Herrmann, 614 F.2d

22   1221, 1224 (9th Cir. 1980) (upholding a Rule 8(a) dismissal of “confusing, distracting,

23   ambiguous, and unintelligible pleadings”). The complaint does not give fair notice to defendants

24   of what specific conduct plaintiff is challenging in this action. See generally Cafasso, U.S. ex rel.

25   v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011) (a complaint violates Rule 8

26   if a defendant would have difficulty understanding and responding to the complaint); Jones v.
27   Cmty. Redevelopment Agency of City of Los Angeles, 733 F.2d 646, 649 (9th Cir. 1984).

28   Plaintiff must allege with at least some degree of particularity the overt acts defendants engaged
                                                        3
     Case 2:20-cv-02299-KJM-KJN Document 3 Filed 01/13/21 Page 4 of 5


 1   in, and how they harmed plaintiff.

 2           Most problematically, the complaint appears to assert distinct claims against unrelated

 3   defendants—ranging from plaintiff’s perhaps former employer, to the President, to various

 4   companies. Federal Rule of Civil Procedure 20(a) provides that multiple persons may be joined

 5   in one action as defendants only if (A) “any right to relief is asserted against them jointly,

 6   severally, or in the alternative with respect to or arising out of the same transaction, occurrence,

 7   or series of transactions or occurrences” and (B) “any question of law or fact common to all

 8   defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Plaintiff does not explain what

 9   connection these entities bear to him, or to one another, or why the court should permit plaintiff to

10   bring this single action against them all together. See George v. Smith, 507 F.3d 605, 607 (7th

11   Cir. 2007) (“Unrelated claims against unrelated defendants belong in different suits.”).

12           For all of these reasons, the complaint is subject to dismissal. Nevertheless, in light of

13   plaintiff’s pro se status, and because it is at least conceivable that plaintiff could allege additional

14   facts to potentially state a claim for relief against at least one of these defendants, the court finds

15   it appropriate to grant plaintiff an opportunity to amend the complaint.

16           If plaintiff elects to file an amended complaint, this new pleading shall be captioned as the

17   “First Amended Complaint” and must set forth each of plaintiff’s claims in separate sections

18   clearly identifying which defendant(s) are allegedly at fault for each claim (for example: Claim I

19   against defendants X, Y, and Z; Claim II against defendants R and S, etc.). For each claim,

20   plaintiff must succinctly specify who did what, when the events occurred, and how plaintiff was
21   harmed by the alleged conduct. As discussed above, plaintiff may only name as defendants those

22   persons from whom he seeks relief jointly, or “with respect to or arising out of the same

23   transaction, occurrence, or series of transactions or occurrences.” See Fed. R. Civ. P. 20(a). This

24   amended complaint shall be filed within 28 days of this order.

25           Plaintiff is informed that the court cannot refer to a prior complaint or other filing in order

26   to make plaintiff’s first amended complaint complete. Local Rule 220 requires that an amended
27   complaint be complete in itself without reference to any prior pleading. As a general rule, an

28   amended complaint supersedes the original complaint, and once the first amended complaint is
                                                         4
     Case 2:20-cv-02299-KJM-KJN Document 3 Filed 01/13/21 Page 5 of 5


 1   filed, the original complaint no longer serves any function in the case.

 2               Finally, nothing in this order requires plaintiff to file a first amended complaint. If

 3   plaintiff determines that he is unable to amend his complaint in compliance with the court’s order

 4   at this juncture, he may alternatively file a notice of voluntary dismissal of his claims without

 5   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) within 28 days of this order.

 6               Accordingly, IT IS HEREBY ORDERED that:

 7       1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is GRANTED;

 8       2. Plaintiff’s complaint (ECF No. 1) is DISMISSED with leave to amend;

 9       3. Within 28 days of this order, plaintiff shall file either (a) a first amended complaint in

10               accordance with this order, or (b) a notice of voluntary dismissal of the action without

11               prejudice; and

12       4. Failure to file either a first amended complaint or a notice of voluntary dismissal by the

13               required deadline may result in the imposition of sanctions, including potential dismissal

14               of the action with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

15   IT IS SO ORDERED.

16   Dated: January 13, 2021

17

18

19

20
     will.2299
21

22

23

24

25

26
27

28
                                                             5
